Citation Nr: 1533607	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-11 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (the Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1990 to May 1991, active duty from February 1, 2002 to February 3, 2002, active duty for special work (ADSW) service from August 2005 to February 2006, and ADSW from September 1, 2008 to September 30, 2008.  He also had other service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for Post-9/11 GI bill benefits.

In December 2013 and January 2015, the Board remanded the case for additional development.  The case has been returned to the Board.  As will be discussed in greater detail below, the Board finds there has been substantial compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's periods of service following September 10, 2001, including his periods of ADSW, were not authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.


CONCLUSION OF LAW

The eligibility requirements for educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) have not been met.  38 U.S.C.A. §§ 101(22)(C), 3301, 3311 (West 2014); 38 C.F.R. §§ 3.6 (c)(3), 21.9505, 21.9520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall

This case was remanded by the Board in December 2013 and January 2015.  "A remand by the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The prior remands directed the AOJ to contact the service to department for further clarification as to the specific reason that the Veteran's period of ADSW from August 2005 to February 2006 did or did not qualify as "full-time service in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds."  On remand, a response from the service department was received, which detailed the reason the Veteran's period of ADSW did not qualify.  As such, the Board finds that there was substantial compliance with the Board's prior remand directives.

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As will be explained, the claim lacks legal merit.  Thus, as the law, and not the facts, is dispositive of the claim, the specific duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Criteria 

An individual is eligible for educational assistance under the provisions of the Post-9/11 GI Bill if, among other things, commencing on or after September 11, 2001, he or she serves an aggregate of at least 90 days on active duty in the Armed Forces (excluding entry level and skill training), and continues on active duty.  38 U.S.C.A. § 3311(b)(8) (West 2014); 38 C.F.R. § 21.9520(a)(1) (2014).

Under regulations issued in March 2009, implementing the original provisions of the Post-9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.9505 (2014); see also 38 U.S.C.A. § 101(22)(C) (2014) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A.  502); 38 C.F.R. § 3.6(c)(3) (2014) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").

In January 2011, pursuant to Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post-9/11 GI Bill eligibility to include certain full-time service in the National Guard, as follows: (1) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, or (2) in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2014).  The amended definition was given effect as of August 1, 2009, as if included in the original enactment of the Post-9/11 GI Bill. Pub. L. No. 111-377, § 101(d) (effective dates) (notably, the relevant regulation, 38 C.F.R. § 21.9505, has not yet been amended to incorporate the expanded definition of "active duty" as it now appears in the statute).

Analysis 

The Veteran contends that he served 22 years in the National Guard and therefore VA should pay some of his educational debts.  Additionally, with regard to eligibility for educational assistance under the provisions of the Post-9/11 GI Bill, the Veteran asserts that he satisfies the requirements for basic eligibility for educational assistance by way of his periods of ADSW from August 29, 2005 to February 23, 2006, and from September 1, 2008 to September 30, 2008.  He maintains that he was ordered to ADSW under 32 U.S.C.A. § 502(f) for purposes of responding to a national emergencies, specifically operations in support of Hurricane Katrina and Hurricane Gustav.  

The Veteran has not asserted that his period of active duty from February 1, 2002 to February 3, 2002 meets the criteria for eligibility for post-9/11 GI Bill benefits.  
Nevertheless, for the sake of completeness the Board will briefly address that period of service.  Orders dated in January 2002 indicate that the Veteran was order to active duty from February 1, 2002 to February 3, 2002 pursuant to VOTAG, LA, LAR RS 29:28.  The stated purpose was Task Force Super Bowl.  There is no indication this period of service was for the purpose of organizing, administering, recruiting, instructing, or training the National Guard or that it was pursuant to section 502(f) of Title 32.  Accordingly, it does not constitute active duty for GI Bill purposes.  38 U.S.C.A. § 3301(1)(C) (West 2014).  

With regard to the Veteran's asserted periods of ADSW, orders from the Office of the Adjutant General of Louisiana, dated in September2008, reflect that the Veteran was ordered to ADSW beginning in August 2005.  The orders list their purpose as "Other Duties - Support of Hurricane Katrina Operations," and cite Title 32, United States Code, Section 502(f), as the controlling authority.  The record contains a DD Form 214 reflecting a period of 5 months and 26 days of ADSW service from August 2005 to February 2006.  The DD Form 214 expressly noted that the information contained therein was subject to computer matching within the Department of Defense (DoD) or with other agencies for verification purposes and determining eligibility or compliance for federal benefits.  Additionally, orders from the Office of the Adjutant General of Louisiana, dated in September 2008, reflect that the Veteran was ordered to ADSW from September 1, 2008 to September 30, 2008.  The orders list their purpose as "Other Duties - Support and Recovery Operations for Hurricane Gustav" and cite Title 32, United States Code, Section 502(f), as the controlling authority.  

As noted above, the Post-9/11 GI Bill was enacted under Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  To be eligible for these benefits, an individual must have served on active duty for at least 90-days in aggregate after September 10, 2001.  See 38 C.F.R. § 21.9520 (2014).  The Veteran's asserted service meets the 90-day aggregate after September 10, 2001 requirement.  

Accordingly, the Veteran's claims turns on whether his National Guard service meets the criteria of active duty for GI Bill purposes.  The Board notes the United States Court of Appeals for Veterans Claims has held that a service department's determinations as to an individual's service are binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In multiple responses, the DoD indicated that the Veteran had no qualifying periods of eligible service under Chapter 33 after September 11, 2001.  Specifically, it was noted that the Veteran's service was not full-time service under 38 U.S.C.A. § 3301 (1)(C) (i) (2014) because it was for a special work assignment and was not for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  Additionally, it was not full-time service under 38 U.S.C.A. § 3301 (1)(C) (ii) (2014) because, despite the fact that the Veteran's orders for both periods of ADSW indicated that their authority was "Title 32 USC 502 (F)," neither period of ADSW was authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  The DoD response explained that only ADSW pursuant to Operation Noble Eagle, which was pursuant to Executive Order 13223 and authorized a partial mobilization of the reserves for homeland defense and civil support missions in response to the terrorist attacks on September 11, 2001, met that criteria as service pursuant to "Title 32 USC 502 (F)."  

As the Veteran's ADSW was not pursuant to Operation Noble Eagle, it was not authorized by the President or Secretary of Defense in response to a national emergency.  Accordingly, it does not qualify as active duty for Post-9/11 GI Bill purposes.  

In the absence of qualifying active duty for Post-9/11 GI Bill purposes, the Veteran does not meet the service requirements for eligibility for educational assistance benefits under 38 U.S.C.A. Chapter 33 benefits.  As such, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


